Citation Nr: 0730638	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back injury and 
internal bleeding as a result of an automobile accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  
He also served in the National Guard from the date of 
separation forward.  This case comes to the Board of 
Veterans' Appeals (Board) from a November 2002 rating 
decision.

The veteran claimed a back injury as related to his active 
duty service in November 2004 along with several other 
claims.  The RO did not issue a rating decision regarding 
this claim as the RO believed it to be related to his claim 
for a back injury as related to the claim currently on 
appeal; however, in the claim the veteran stated "for the 
back condition please, obtain my service medical records in 
support of that claim."  This statement suggests that the 
veteran is claiming a back injury that is related to his 
active duty service in the seventies and not to the 
automobile accidence in 1984 as is his current claim on 
appeal.  As a result, the new claim for a back injury is 
referred back to the RO for their adjudication.


FINDING OF FACT

The veteran's injuries resulting from a March 1984 automobile 
accident were a result of his alcohol abuse.


CONCLUSION OF LAW

The veteran's injuries resulting from a March 1984 automobile 
accident were not incurred in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.301, 
3.303, 3.304, 3.306 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO and prior to the passage of the law 
enacting the above requirements, VA issued an incomplete 
notification letter in October 2000, and an additional 
incomplete notification letter issued in March 2001 once the 
new law was passed.  This defective notice has not been cured 
as it was not followed by a complete notification and a 
supplemental statement of the case.  However, the veteran has 
not been prejudiced by lack of appropriate notification as he 
has been given every opportunity to submit evidence in 
support of his claim and was issued a statement of the case 
in February 2004 containing the entire language of 38 C.F.R. 
§ 3.159 after which a supplemental statement of the case 
followed in January 2007.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records.  There does not appear to be any 
other evidence, VA or private, relevant to the claim at this 
time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.



II.  Claim for Entitlement to Service Connection

The veteran claims that he injured his back and suffered from 
internal bleeding as a result of an automobile accident 
incurred while returning from active duty for training 
(ACDUTRA) for his service in the Army National Guard of 
Georgia.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Injuries are considered to be "in the line of duty" when it 
is "incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs."  38 C.F.R. § 3.1(m).

"Active military, naval, or air service" is considered to 
be "active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
incurred incurred or aggravated in line of duty."  38 C.F.R. 
§ 3.6(a).  Additionally, "[a]ny individual (1) who, when 
authorized or required by competent authority, assumes an 
obligation to perform active duty for training or inactive 
duty for training; and (2) who is disabled or dies from an 
injury or covered disease incurred while proceeding directly 
to or returning directly from such active duty for training 
or inactive duty for training shall be deemed to have been on 
active duty for training or inactive duty for training, as 
the case may be.  VA will determine whether such individual 
was so authorized or required to perform such duty, and 
whether the individual was disabled or died from an injury or 
covered disease so incurred.  In making such determinations, 
there shall be taken into consideration the hour on which the 
individual began to proceed or return; the hour on which the 
individual was scheduled to arrive for, or on which the 
individual ceased to perform, such duty; the method of travel 
performed; the itinerary; the manner in which the travel was 
performed; and the immediate cause of disability or death.  
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of this paragraph, the burden 
of proof shall be on the claimant."  38 C.F.R. § 3.6(e).

As noted above, compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351, prohibits, effective for claims filed 
after October 31, 1990, payment of compensation for a 
disability which is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, VA's General Counsel has ruled that 
direct service connection for a disability which results from 
a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990. See VAOGCPREC 7- 99; VAOGCPREC 
2-98.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Whether the veteran was returning from ACDUTRA at the time of 
the accident is irrelevant because, even assuming that he 
was, the veteran's injuries cannot be considered to be 
incurred "in the line of duty."  The private medical 
records submitted include private hospital records for the 
treatment the night of the automobile accident on March 11, 
1984  These records indicate that at the time of admission to 
the hospital, the veteran had a blood alcohol level of .14% 
which was considered to be above the "legally intoxicated" 
blood alcohol level of at least .1%.  As a result of the 
foregoing, the veteran's injuries resulting from this 
automobile accident are considered to be as a result of his 
abuse of alcohol and are therefore not considered to be 
incurred "in the line of duty" as required for entitlement 
to direct service connection.

The preponderance of the evidence establishes that the 
veteran's injuries resulting from a March 1984 automobile 
accident were not incurred in the line of duty.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back injury and 
internal bleeding as a result of an automobile accident is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


